Citation Nr: 1130532	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  10-36 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for residuals of a left knee injury (left knee disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated November 2009, of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In March 2011, a Board videoconference hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to a current disability, the evidence shows that the Veteran has been diagnosed with arthritis, was found to have internal derangement of the left knee, and previously underwent left anterior cruciate ligament  (ACL) reconstruction.  Concerning the question of in-service disease or injury, the Veteran submitted a lay statement reporting a left knee injury in service.  At the March 2011 Board hearing, the Veteran testified that he injured his left knee in service in January 1968 while playing basketball and again in Vietnam in April 1968.  The Veteran also submitted letters that he wrote to his mother while in service that describe a knee injury.  

With respect to the question of medical nexus of the current left knee disability to service, other than the reported in-service left knee injury, the Veteran has reported significant post-service left knee injuries.  In a May 1991 private treatment record the Veteran reported multiple post-service left knee injuries.  Private treatment records and statements reflect that in 1975 the Veteran injured his left knee while working for the Sheriff's Department, and in August 1985 the Veteran slipped on a patch of oil and twisted his left knee.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's currently diagnosed left knee disability and his military service, in particular the multiple instances of a left knee injury in service and multiple instances of post-service left knee injuries.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board finds that there is a medical question presented by this case which is not currently addressed by the evidence of record.  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of the relationship of the current left knee disorder to reported in-service left knee injuries.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the reported left knee injuries in service, the current diagnosis of left knee disability, and the Veteran's statements asserting a relationship between the current disorder and service, notwithstanding his report and attribution of the left knee problems to post-service left knee injuries on other occasions, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current lower left knee disability is causally related to active service.  

The record reflects that there may be outstanding VA treatment records which may be pertinent to the claim on appeal.  In the Board hearing in March 2011, the Veteran testified that he was hospitalized for a left knee injury in service in 1968.  No such records are in the claims file, nor is there indication in the file noting the records are unavailable; hence, the RO should seek to obtain any records evidencing hospitalization for a left knee injury at the Naval Hospital in Da Nang, during 1968, following the current procedures prescribed in 38 C.F.R. § 3.159(c) regarding requests for records from Federal facilities.

The Veteran has also testified that he applied for Worker's Compensation benefits for the reported post-service left knee injuries.  These records have not been associated with the claims folder and should be obtained upon Remand, if available.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake additional efforts to obtain any outstanding hospitalization records related to the Veteran's reports of a left knee injury and treatment at the Naval Hospital in Da Nang during service in 1968. The RO's efforts should include, but are not limited to, requesting assistance from the appropriate custodian of such records including the National Personnel Records Center ("NPRC") and/or any other appropriate agency.

2.  After obtaining the necessary consent, the RO/AMC should take appropriate steps in order to obtain copies of any Worker's Compensation decisions and records utilized in reaching said decision(s).  The reported Worker's Compensation claims were based on left knee injury while working for the Los Angeles County Sheriff's Department in 1975 and while working for the California Department of Fish and Game in August 1985.  All requests for records and their responses should be clearly delineated in the claims folder. 

3.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.  

4.  Thereafter, The RO/AMC should schedule the Veteran for a VA knee examination to determine the nature and etiology of the left knee disorder.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following alternative opinions:

a.  Assuming that the record reflects chronic and continuous post-service left knee disorder symptoms since the Veteran separated from service in September 1968, is it at least as likely as not (a 50 percent or more probability) that the Veteran's current left knee disability is related to service?  If so, what is that left knee disability?  

b.  Assuming that the record reflects NO continuous symptoms of a left knee disorder since the Veteran separated from service in September 1968, is it at least as likely as not (a 50 percent or more probability) that the Veteran's current left knee disability is related to service?  If so, what is that left knee disability?  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

5.  After completion of the above development, the claim for service connection for a left knee disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case, and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


